Citation Nr: 0921474	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation of 
residual scar of an excision of an ossicle of the right 
patellar tendon.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied an increased 
(compensable) evaluation for the residual scar of an excision 
of an ossicle of the right patellar tendon.  The Veteran 
timely appealed the RO's October 2005 rating action to the 
Board. 

In January 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  A 
copy of the hearing transcript has been associated with the 
claims file.

In July 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued the denial of the claim (as reflected in an 
April 2009 supplemental statement of the case (SSOC)) and 
returned the appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected residual scar of an excision of 
an ossicle of the right patellar tendon is manifested by pain 
and tenderness to palpation; there is no underlying soft 
tissue loss.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of a 10 percent, but no higher, 
rating for residual scar of an excision of an ossicle of the 
right patellar tendon are met, effective July 27, 2005, the 
date of the Veteran's current claim for increase.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800 
through 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the August 2005 letter.  July and November 2008 letters 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The criteria for higher ratings for scars, other than head, 
face and neck, were set forth in the November 2008 letter.  
This post-rating notice is consistent with Vazquez-Flores.  
After issuance of the July and November 2008 letters, and 
opportunity for the Veteran to respond, the April 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of August 2005 and March 
2009 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
January 2008 Board hearing, along with various statements 
provided by the Veteran and his representative, on his 
behalf.  The Board finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Skin disorders are rated according to 38 C.F.R. § 4.118.  
Relevant to this claim, under section 4.118, the Veteran 
could receive a compensable evaluation based on a scar that 
was deep or caused limited motion (DC 7801), superficial and 
did not cause limitation of motion but was of a certain size 
(DC 7802), superficial and unstable (DC 7803), or superficial 
and painful on examination (DC 7804).  Scars can also be 
rated on limitation of function of the affected part (DC 
7805).    

Under DC 7801, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated on the area 
or areas affected.  Under that code, 40 percent is assigned 
for an area or areas exceeding 144 square inches (929 sq. 
cm.); 30 percent is assigned for an area or areas exceeding 
72 square inches (465 sq. cm.); 20 percent is assigned for an 
area or areas exceeding 12 square inches (77 sq. cm.); and 
10 percent is assigned for an area or areas exceeding 6 
square inches (39 sq. cm.).  Notes to this criteria state 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25, and that a "deep scar" is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7801.

Under DC 7804, a maximum evaluation of 10 percent is 
warranted in cases of superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, DC 7804.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id.    

The Board is granting a 10 percent rating for a superficial 
scar that is painful on examination.  As DCs 7802 and 7803 
only provide for a maximum schedular rating of 10 percent, 
further discussion of these diagnostic codes is unnecessary.  
The Veteran already receives a 10 percent rating for the 
limitation of his right knee, so DC 7805 is not applicable 
here.  See 38 C.F.R. § 4.14 (2008) (the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is generally to be avoided).  

The Board is aware that the regulation pertinent to rating 
scars was recently amended; however, those changes are only 
applicable to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  As the instant claim was filed in July 2005, the 
amended regulations are not for consideration.

The Veteran was afforded a VA joints examination in August 
2005.  During that examination, the Veteran reported that he 
had problems with his right knee during service and had 
"replacement" surgery in 1987.  Examination of the right 
knee revealed a transverse incision at inferior pole of the 
patella which measured 6 centimeters in length.  No other 
scars were seen on the knee.

At the Veteran's January 2008 Board hearing, he testified 
that the scar on his right knee caused constant pain and was 
painful when touched.

After his Board hearing, in March 2009, the Veteran was 
afforded another VA examination, specifically to evaluate the 
severity of his service-connected scar.  The Veteran again 
reported continual pain in the scar, but no other complaints 
related to the scar.  On examination, there was a horizontal, 
right infrapatellar, 6 centimeter long by 0.2 centimeter wide 
scar.  The scar was mildly tender to palpation and was not 
adherent.  Texture was normal.  There was no instability or 
ulceration.  The scar was slightly depressed and 
hypopigmented.  There was no underlying tissue loss, 
inflammation, edema, keloid formation, induration, 
inflexibility, or limitation of motion or function caused by 
the scar.  The diagnosis was right knee scar status post 
excision of patellar tendon ossicle.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a 10 percent 
rating, but no higher, is warranted for the Veteran's 
service-connected scar.  The VA examiner in March 2009 
reported that the service-connected scar was tender to 
palpation.  As the scar is painful on examination, a 
10 percent rating under DC 7804 is warranted.  See 38 C.F.R. 
§ 4.118, DC 7804.  

A rating in excess of 10 percent is not warranted for the 
Veteran's service-connected scar.  In this regard, the only 
relevant diagnostic code for rating scars that allow for a 
rating in excess of 10 percent contemplate a disfigurement of 
the head, face or neck (DC 7800), a deep scar (DC 7801), a 
scar that causes limitation of motion (DC 7801), or 
limitation of function of the affected part (DC 7805).  The 
scar in question is on the knee and does not cause 
disfigurement of the head, face or neck.  As noted above, a 
rating based on limitation of function of the affected part 
would not be appropriate in this case as the Veteran is 
already compensated for such limitation in a separate rating; 
this rating also includes consideration of limitation of 
motion.  

Thus, the scar would need to be deep and of certain size for 
the Veteran to warrant a higher rating.  See 38 C.F.R. 
§ 4.118, DC 7801.  According to a note to DC 7801, a deep 
scar is one associated with underlying soft tissue damage.  
As noted on examination in March 2009, there is no underlying 
tissue loss associated with the service-connected scar.  
Moreover, the size of the scar-6 centimeter long by 0.2 
centimeter wide-is much smaller than the 77 square 
centimeters required for a 20 percent evaluation for a deep 
scar.  See id.  As such, a higher rating is not warranted 
under DC 7801.  

The Board has considered rating the Veteran's service-
connected scar under other diagnostic codes; however, the 
Board finds no appropriate diagnostic code that would allow 
for a rating in excess of 10 percent.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Neither the 
Veteran nor his representative have asserted the Veteran's 
entitlement to an extra-schedular rating for residual scar of 
an excision of an ossicle of the right patellar tendon, and 
such is not otherwise raised by the evidence of record.  See 
Colayong v. West, 12 Vet. App. 524, 536 (1999).  

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 10 percent but no higher 
rating for residual scar of an excision of an ossicle of the 
right patellar tendon since the date of the Veteran's current 
claim for increase.  The Board has applied the benefit-of-the 
doubt doctrine in determining that the criteria for a 
10 percent rating are met, but finds that the preponderance 
of the evidence is against assignment of any higher rating.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	(CONTINUED ON NEXT PAGE)






ORDER

A 10 percent rating, but no higher, for residual scar of an 
excision of an ossicle of the right patellar tendon is 
granted, effective July 27, 2005, subject to the legal 
authority governing the payment of compensation benefits.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


